Order entered April 5, 2019




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-18-01184-CV

                            RODNEY DRAUGHON, Appellant

                                              V.

                               JOYCIE JOHNSON, Appellee

                       On Appeal from the County Court at Law No. 1
                                 Kaufman County, Texas
                             Trial Court Cause No. 99751-CC

                                          ORDER
       Before the Court is appellee’s April 3, 2019 motion for a seven-day extension to file her

brief in response. We GRANT the motion and ORDER the brief in response be filed no later

than April 10, 2019.


                                                     /s/   BILL WHITEHILL
                                                           JUSTICE